DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ZIAD NAJEM,
                                Appellant,

                                     v.

                           ROLA SALLOUM,
                              Appellee.

                              No. 4D20-1520

                               [July 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2019-DR-
010431-XXXX-NB.

  Michael Costantino and Shannon M. West of New Horizons Law, P.A.,
Coral Springs, for appellant.

  Michael S. Dyer of the Law Office Michael Samuel Dyer, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.